PER CURIAM.
We find no merit in appellant’s arguments challenging his conviction. Appellant’s argument that the trial court erred in not conforming the written judgment of conviction and sentence to the oral pronouncement of sentence was not properly preserved for appeal. See Davis v. State, 704 So.2d 681 (Fla. 1st DCA 1997).1 We, therefore, affirm.
BARFIELD, C.J., and WOLF and LAWRENCE, JJ., concur.

. We do not accept the state’s concession as to this issue since the failure to preserve this issue for appeal appears clearly on the record.